Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed February 14, 2022 is acknowledged.  Claims 2-6 and 11-18 are deleted.  Claims 1 and 8 are amended.  Claims 19-21 are added. Now, Claims 1, 7-10 and 19-21 are pending.

2.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20211106) is/are removed.

3.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20211106) is/are removed.

4.	It is noted that the prior art reference was not considered with respect to Claim 6 in the previous Office action because of the indefiniteness of the instant claim, then.

5.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

Claim Objections
6.	Claims 1, 7-10 and 19-21 are objected to because of the following informalities:  
	 In Claims 1 (line 7) and 19 (line 1), Applicant is advised to replace “R1” with -- R1 --.
	In Claim 19 (line 2), Applicant is advised to replace “(R12SiO2/2)” with -- (R12SiO2/2) --.
Appropriate correction is required.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 7-10 and 19-21 are rejected under 35 U.S.C. 103 as being obvious over Hirai (US 2014 0377570).
	For Claims 1, 8 and 19-21, Hirai discloses a curable silicone composition comprising A) an alkenyl functional silicone resin, B) an alkenyl functional organopolysiloxane containing not more 10 silicon atoms, C) an alkenyl functional linear organopolysiloxane, D) an Si-H functional organopolysiloxane and E) a hydrosilylation catalyst. ([0008]-[0013]) A suitable siloxane resin of component A) is exemplified as (MeViSiO2/2)0.25(Ph2SiO 2/2)0.3(PhSiO3/2)0.45(HO1/2)0.04 with a vinyl content of 50 mol% based on the presently claimed R1 group. ([0069]) The amount of component C) is up to 40 parts by mass based on 100 parts by mass of component A) (i.e., a weight content ratio of up to 0.4). ([0032]) Notably, the weight content ratio overlaps with the presently claimed one. Thus, a prima facie case of obviousness exists. The weight content ratio of component C) is further exemplified as 0.2 in Practical Examples 4. This renders the foregoing obviousness even more compelling. For Claim 7, while the amount of component A) is broadly disclosed at [0009]-[0016], Hirai is silent on the presently claimed amount. However, one of reason for the use of component A) is to ensure a proper hardness of the cured product at elevated temperature. ([0023]) In other words, the amount of component A) is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate component A) in whatever amount through routine experimentation in order to afford a cured product with a desired hardness at elevated temperature. Especially, Applicant does not show the criticality of such an amount. For Claims 9-10, the composition is useful for encapsulating an optical semiconductor device. ([0018] and [0062])

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
April 27, 2022
		    /KUO LIANG PENG/                        Primary Examiner, Art Unit 1765